DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species election
2.	This application contains claims directed to the following patentably distinct species:
Species of blood sample: (claim 4)
A) plasma
B) serum
C) a combination thereof

Species of blood sample: (claim 6)
D) a magnetic-bead separation method
E) an affinity separation method
F) a combination thereof

Species of antibody for isolating exosomes by sorting or capturing: (claim 7)
G) PLAP
H) CD9
I) CD63
J) CD81

Species of isolating with a magnetic bead: (claims 8 and 11)
K) magnetic bead is conjugated with a CD9 antibody 
L) magnetic bead is conjugated with a PLAPI antibody 

Species of detection technique: (claim 10)
M) PCR amplification technique 
N) sequence-specific probe capturing technology
O) high-throughput sequencing technology

Species of detecting the presence of fetal-derived DNA in the exosomal DNA: (claim 12)
P) comprises determining the number and/or sequence information of fetal-derived Y chromosomes 
Q) comprises determining fetal-derived DNA fraction 

Species of gene detection: (claims 16 and 19)
R) comprises determination of fetal-derived DNA fraction
S) comprises determination of fetal sex
T) comprises detection of autosomal genetic disease 
U) comprises detection of sex chromosome-linked disease 
V) comprises determination of RhD blood type
W) comprises detection of chromosome aneuploidy

Species of detection of aneuploidy: (claims 17 and 20)
X) comprises detection of trisomy 21
Y) comprises detection of trisomy 18
Z) comprises detection of trisomy 13

3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 6, 9, 15, 16, 18 and 19 are generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637